UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-5082


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSE CIENFUEGOS, a/k/a Carmelo Cienfuegos-Rodriquez, a/k/a
Crispiano   Romero-Hernandez, a/k/a  Jose   Socorro  Ruiz-
Rodriguez, a/k/a Jose Carmen Cienfuegos-Rodriquez, a/k/a
Alfredo Alejandro Gonzales,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:09-cr-00500-JFA-7)


Submitted:   August 25, 2011                 Decided:   October 24, 2011


Before NIEMEYER, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven M. Hisker, HISKER LAW FIRM, PC, Duncan, South Carolina,
for Appellant. Stacey Denise Haynes, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jose    Cienfuegos      appeals     from    his     convictions      and

130-month     sentence    entered     pursuant    to    his     guilty    plea   to

possession with intent to distribute cocaine and illegal reentry

of an aggravated felon.          On appeal, his attorney has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that there are no meritorious issues for appeal but

raising     the    question   of      whether    the        court   appropriately

conducted the Fed. R. Crim. P. 11 hearing.                  Although informed of

his right to do so, Cienfuegos has not filed a supplemental

brief.    The Government has also declined to file a brief.

            Although he does not point to any specific Rule 11

error,    Cienfuegos     challenges    the    Rule     11    hearing     generally.

Because he did not move in the district court to withdraw his

guilty plea, any error in the Rule 11 hearing is reviewed for

plain error.       United States v. Martinez, 277 F.3d 517, 525 (4th

Cir. 2002).        Prior to accepting a guilty plea, a trial court,

through colloquy with the defendant, must inform the defendant

of, and determine that he understands, the nature of the charges

to which the plea is offered, any mandatory minimum penalty, the

maximum possible penalty he faces, and the various rights he is

relinquishing by pleading guilty.             Fed. R. Crim. P. 11(b).            The

court also must determine whether there is a factual basis for

the plea.     Id.; United States v. DeFusco, 949 F.2d 114, 120 (4th

                                        2
Cir. 1991).        The purpose of the Rule 11 colloquy is to ensure

that the defendant makes a knowing and voluntary guilty plea.

United States v. Vonn, 535 U.S. 55, 58 (2002).

            Our    review     of   the   transcript      of       the       plea    hearing

reveals that the district court substantially complied with the

requirements of Fed. R. Crim. P. 11 and properly ensured that

Cienfuegos’s plea was knowing and voluntary and supported by a

sufficient factual basis.            DeFusco, 949 F.2d at 116, 119-20.

The court discussed each of the Rule 11 requirements and ensured

that   Cienfuegos     understood     the      proceedings         and       was    pleading

guilty knowingly and voluntarily.                Accordingly, Cienfuegos has

failed to show any plain error.

            Pursuant    to    Anders,    we     have    carefully           reviewed      the

record for reversible error and have found none.                             As such, we

affirm     Cienfuegos’s      convictions       and     sentence.             This     court

requires    that    counsel    inform    Cienfuegos,         in    writing,         of    the

right to petition the Supreme Court of the United States for

further    review.      If    Cienfuegos      requests       that       a    petition      be

filed,    but   counsel      believes    that    such    a    petition            would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.            Counsel’s motion must state that

a copy thereof was served on Cienfuegos.                  We dispense with oral

argument because the facts and legal contentions are adequately



                                         3
presented in the materials before the court and argument would

not aid the decisional process.

                                                      AFFIRMED




                                  4